Name: Commission Regulation (EEC) No 984/81 of 9 April 1981 on the sale at a price fixed in advance of bone-in beef held by the intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 99/34 Official Journal of the European Communities 10 . 4. 81 COMMISSION REGULATION (EEC) No 984/81 of 9 April 1981 on the sale at a price fixed in advance of bone-in beef held by the intervention agencies and intended for export whereas it is necessary to provide for the lodging of a security of a sufficient amount to guarantee the export of the said meat ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the possibility of permanent intervention in beef has led to the build-up of considerable stocks in the Community ; Whereas Council Regulation (EEC) No 98/69 (2), as amended by Regulation (EEC) No 429/77 (3), provides, firstly, that meat held by the intervention agencies may be disposed of where it is intended for export and, secondly, that the selling prices of such meat may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas the said meat should be put on sale at prices fixed in advance, pursuant to Commission Regulation (EEC) No 985/81 (4); Whereas Council Regulation (EEC) No 1055/77 (5) provides that, in the case of products held by an inter ­ vention agency and stored outside the territory of the Member State within whose jurisdiction that agency falls, a selling price different from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 (6) laid down the method of calculating the selling prices for those products ; whereas, in order to avoid confusion, it should be made clear that the prices fixed by this Regulation do not apply as they stand to those products ; Whereas it seems necessary to allow Italy to reserve certain quantities of meat held by its intervention agency for the sales provided for by Commission Regulation (EEC) No 2374/79 (7), as last amended by Regulation (EEC) No 943/81 (8), in respect of meat intended for certain welfare institutions and bodies : 1 . Frozen beef shall be sold for export at a price fixed in advance. This sale shall take place pursuant to the provisions of Regulation (EEC) No 985/81 . 2 . The qualities and prices of the products are given in the Annex. 3 . The said products shall have been placed in storage before 1 November 1980 . Article 2 The Italian intervention agency is authorized to reserve certain quantities of the meat referred to in Article 1 for sale at prices fixed in advance to certain welfare institutions and bodies, pursuant to Regulation (EEC) No 2374/79, up to a limit of 2 000 tonnes for the period up to 31 December 1981 . Article 3 The security provided for in Article 3 of Regulation (EEC) No 985/81 is fixed at 100 ECU per 100 kilo ­ grams. ( ¢) OJ No L 148 , 28 . 6 . 1968, p . 24. (*) OJ No L 14, 21 . 1 . 1969, p . 2. P) OJ No L 61 , 5 . 3 . 1977, p . 18 . (4) See page 38 of this Official Journal . Article 4 (5) OJ No L 128, 24. 5 . 1977, p. 1 . (') OJ No L 198 , 5 . 8 . 1977, p . 19 . (7) OJ No L 272, 30 . 10 . 1979, p. 16 . This Regulation shall enter into force on 13 April 1981 .( ») OJ No L 96, 8 . 4. 1981 , p . 19 . 10. 4. 81 Official Journal of the European Communities No L 99/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1981 For the Commission Poul DALSAGER Member of the Commission / No L 99/36 Official Journal of the European Communities 10 . 4. 81 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Salgspris i ECU pr. 100 kg af produkterne (') Verkaufspreise in ECU je 100 kg des Erzeugnisses (') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ¯Ã  ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (') Selling price in ECU per 100 kg of product (') Prix de vente en Ã cus par 100 kilogrammes de produits (') Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt (') DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A 185,000 Ochsen A 182,000  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A 243,000 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Kvier 1 161,500 Stude 1 163,000 Tyre P 169,700 Ungtyre 1 180,000  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af: Kvier 1 240,400 Stude 1 243,000 Tyre P 254,400 Ungtyre 1 271,000 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U, R et O 180,280 Jeunes bovins U, R et O 174,639  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes; dite « pistola » provenant des : BÃ ufs U et R 259,327 BÃ ufs O 241,000 Jeunes bovins U et R 252,117 Jeunes bovins O 235,520 (') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan, der lig ­ ger inde med produkterne, er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndi ­ gen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã  Ã Ã ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ¬ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã  Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã , Ã Ã Ã  Ã  ­ ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã  Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹ Ã ±Ã Ã Ã ¬, Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿ ­ Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 1805/77 . (') Where the products are stored outside the Member State where the intervention agency respon ­ sible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'interven ­ tion dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/ 77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo d'in ­ tervento detentore , detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. (') In geval dat de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de be ­ palingen van Verordening (EEG) nr. 1805/77 . 10. 4. 81 Official Journal of the European Communities No L 99/37 IRELAND Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2 Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 185,000 185,000 241,000 241,000 ITALIA  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 170,000 Vitelloni 2 163,000  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 256,000 Vitelloni 2 245,800 NEDERLAND  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit Vaarzen, le kwaliteit  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit Vaarzen, le kwaliteit 185,000 177,000 243,000 232,000 UNITED KINGDOM A. Great Britain 159,000 159,000 157,000  Forequarters, straight cut at 10th rib, from : Steers M Steers H Heifers M/H  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H 261,000 261,000 258,300 B. Northern Ireland 159,000 159,000 159,000 153,600  Forequarters, straight cut at 10th rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T Heifers T 261,000 261,000 261,000 253,700